Case 14-01026   Doc 107-1 Filed 10/26/18 Entered 10/26/18 15:06:36   Desc Exhibit
                     Second Amended Answer Page 1 of 11




                                 EXHIBIT A
Case 14-01026      Doc 107-1 Filed 10/26/18 Entered 10/26/18 15:06:36                  Desc Exhibit
                        Second Amended Answer Page 2 of 11




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

In re                                  )
                                       )
WARREN I. GREEN,                       )
    Debtor                             )
                                       )
                                       )              Chapter 7
JOHN O. DESMOND,                       )              Case No. 13-10204-MSH
CHAPTER 7 TRUSTEE,                     )
     Plaintiff                         )
                                       )              Adversary Proceeding
v.                                     )              No. 14-01026-MSH
                                       )
MARSHA S. GREEN,                       )              THE DEFENDANT
    Defendant                         )               CLAIMS TRIAL BY JURY

                            SECOND AMENDED ANSWER AND
                                    JURY CLAIM

Introductory Statement.

        The defendant Marsha S. Green (“Marsha”) admits that she is the owner of record of

certain real property known and numbered as 287 Langley Road, Unit 39, Newton,

Massachusetts (“the Condominium) which she purchased with part of the proceeds from the sale

of a residential property on Mayflower Road in Newton, of which she was the record owner as a

tenant-by-the-entirety with her husband, the debtor, Warren I. Green (“Warren”). To the extent

that the allegations in this introductory statement purport to be factual or of mixed fact and law,

Marsha specifically denies that the Condominium is “nominally in her name” or that it is the

subject of or subject to a “resulting trust” in favor of Warren as tenants-by-the-entirety or on any

other legal or equitable theory. Moreover, by way of introduction, this adversary proceeding

arises out of a decision by the Massachusetts Appeals Court, which the plaintiff has neglected to

reference or provide, in which the Appeals Court upheld two and reversed two of the Middlesex

Superior Court’s dismissal of Robert Snider’s (“Snider”) claims, specifically stating that the
Case 14-01026      Doc 107-1 Filed 10/26/18 Entered 10/26/18 15:06:36                  Desc Exhibit
                        Second Amended Answer Page 3 of 11


grounds for the reversal was to afford Snider an opportunity to rebut the presumption of a gift of

property from husband to wife , on which issue it expressly stated its decision was not

dispositive, for which reason the plaintiff’s mis-characterization of the beneficial ownership of

the Condominium is unwarranted and should be struck.

Parties.

       1. Admitted.

       2. Admitted.

Jurisdiction.

       3. Denied. This is a non-core claim regarding the alleged creation of a resulting trust by

one spouse’s use of proceeds from the sale of property owned as tenants-by-the-entirety to

purchase real property in her name. The dispute arises exclusively under Massachusetts property

and trust law as a matter of first impression and is the subject of a prior pending action in

Middlesex Superior Court, Docket No. MICV2011-02897, for which reasons the Complaint

should be dismissed and the motion for a lis pendens denied, as the property is already subject to

a recorded attachment granted by the Middlesex Superior Court, as more fully set forth in the

defendants’s motion to dismiss.

Statement of Facts.1

       4. Admitted.

       5. Admitted.

       6. Admitted.



       1
      For consistency and conformity, the defendant has followed the headings used in the
Complaint, without prejudice to the her denial of the allegations as being either facts or factual.

                                                  2
Case 14-01026          Doc 107-1 Filed 10/26/18 Entered 10/26/18 15:06:36            Desc Exhibit
                            Second Amended Answer Page 4 of 11


          7. Admitted that Marsha used part of the proceeds from the sale of the Mayflower Road

residence, of which she was a record owner as a tenant-by-the-entirety, to purchase the

Condominium for $900,000. The remaining allegations in this paragraph are denied.

          8. The HUD Settlement Statement speaks for itself, except denied that it shows that

Warren was a party to the transaction. Otherwise, admitted that Marsha purchased the

Condominium for $900,000, using a $420,000 mortgage from Sovereign Bank, of which she was

the only borrower, and the balance of approximately $480,000 of the proceeds from the sale of

the Mayflower Road, Newton, residence of which she was a record owner as a tenant-by-the-

entirety. Denied that Warren paid anything for the Condominium or that he had or has or is

entitled to any beneficial ownership interest in the Condominium.

          9. Denied.

          10. Admitted that the Marsha and Warren have resided in the Condominium as husband

and wife since it was purchased by Marsha. The remaining allegations in this paragraph are

denied.

          11. Admitted that Snider obtained an award of $59,068, “which amount shall include the

$20,000 held in the attorney’s IOLTA Account,” from the Massachusetts Bar Association’s Fee

Arbitration Board for legal work he performed and that subsequently Snider obtained a judgment

in that amount2 against Warren. The remaining allegations in this paragraph are denied.

          12. Denied.

          13. Admitted.



          2
         Snider has never accounted for the $20,000 he is holding in escrow or the accrued
interest from its receipt by him since 2006.

                                                  3
Case 14-01026      Doc 107-1 Filed 10/26/18 Entered 10/26/18 15:06:36                  Desc Exhibit
                        Second Amended Answer Page 5 of 11


       14. The defendant has insufficient expertise or information to either admit or deny the

present value of the Condominium.

       15. Admitted that Marsha and Warren presently live in the Condominium alone. Denied

that they have always done so.

       16. Admitted.

       17. Schedule A speaks for itself. Admitted that Warren has no interest in the

Condominium.

       18. Schedule F speaks for itself. Admitted that the lender required Warren to sign

Marsha’s home equity loan. The remaining allegations in this paragraph are denied.

       19. Schedule I speaks for itself. Admitted that Marsha and Warren are married and that

she has income which averages approximately $2,000 per month. The remaining allegations in

this paragraph are denied.

       20. Schedule J speaks for itself. Admitted that Marsha pays the condominium and

household expenses out of her own personal checking account and that she and Warren both

contribute to that account. The remaining allegations in this paragraph are denied.

       21. Marsha has insufficient information to either admit or deny the allegations in this

paragraph.

       22. Denied.

       23. Admitted that Marsha has allowed Warren to reside in the Condominium with her

since she purchased it and that Warren has contributed towards her payment of the condominium

related and household expenses for his use and occupancy of the Condominium. The remaining

allegations in this paragraph are denied.


                                                4
    Case 14-01026            Doc 107-1 Filed 10/26/18 Entered 10/26/18 15:06:36                        Desc Exhibit
                                  Second Amended Answer Page 6 of 11


              24. This is a statement of law and/or conclusion of ultimate fact to which no answer is

     required. To the extent an answer is required, it is denied.

              25. This is a statement of law and/or conclusion of ultimate fact to which no answer is

     required. To the extent an answer is required, it is denied.

              26. This is a statement of law and/or conclusion of ultimate fact to which no answer is

     required. To the extent an answer is required, it is denied.

     Count I.3

              27. Marsha repeats and reavers her answers and/or objections and motion(s) to strike to

     paragraphs 1 through 26, inclusive, as if expressly rewritten and set forth herein.

              28. Denied.

              29. This is a conclusion of law and/or of ultimate fact to which no answer is required.

     To the extent that an answer is required, Marsha has insufficient information to either admit or

     deny what the Trustee asserts, other than as set forth herein, which she denies.

              30. Admitted that Marsha used part of the proceeds from the sale of the Mayflower Road

     residence, of which she was a record owner as a tenant-by-the-entirety, to purchase the

     Condominium for $900,000. Denied that she used any part of the proceeds from the sale of the

     Mayflower Road residence to “finance” the purchase, as the Sovereign Bank loan and mortgage

     were solely in her name and based on her personal credit.

              31. Admitted.

              32. Denied. Snider’s claim of a fraudulent transfer under the Massachusetts Uniform

     Fraudulent Transfer Act and related claims were dismissed by the Appeals Court and their

     reiteration in this Complaint is prejudicial, for which reason this paragraph should be struck.
3
    The Trustee withdrew Count I subsequent to the Defendant’s Motion to Amend Answer being allowed.
                                                                 5
Case 14-01026       Doc 107-1 Filed 10/26/18 Entered 10/26/18 15:06:36                 Desc Exhibit
                         Second Amended Answer Page 7 of 11


       33. Admitted.

       34. Admitted that Marsha has allowed Warren to reside in the Condominium with her

since she purchased it and that Warren has contributed towards her payment of the condominium

related and household expenses for his use and occupancy and that the lender required Warren to

sign Marsha’s home equity loan. The remaining allegations in this paragraph are denied.

       35. Denied.

       36. Denied.

       37. This is a conclusion of law and/or of ultimate fact to which no answer is required.

To the extent that an answer is required, Marsha has insufficient information to either admit or

deny what the Trustee asserts, other than as set forth herein, which she denies.

       38. This is a conclusion of law and/or of ultimate fact to which no answer is required.

To the extent that an answer is required, Marsha has insufficient information to either admit or

deny what the Trustee asserts, other than as set forth herein, which she denies.

       39. This is a conclusion of law and/or of ultimate fact to which no answer is required.

To the extent that an answer is required, it is denied that this Honorable Court has jurisdiction to

enter a declaratory judgment on a matter which is still pending in the Massachusetts Courts and

which requires the resolution of multiple state law claims as a matter of first impression, as more

fully set forth in the defendant’s motion to dismiss Count I, filed herewith and incorporated by

reference herein.

 Count II.

       40. Marsha repeats and reavers her answers and/or objections and motion(s) to strike to

paragraphs 1 through 39, inclusive, as if expressly rewritten and set forth herein.


                                                 6
Case 14-01026       Doc 107-1 Filed 10/26/18 Entered 10/26/18 15:06:36                 Desc Exhibit
                         Second Amended Answer Page 8 of 11


       41. This is a conclusion of law and/or of ultimate fact to which no answer is required.

To the extent that an answer is required, it is denied.

       42. Admitted.

       43. Denied.

       44. Denied insofar as it is alleged that the Trustee has a one half interest in the property

in that a tenancy by the entirety is not divisible during the life of the spouses.

       45. With all due respect to the Trustee, she has not qualified herself as an expert in the

marketing and sale of real property and is not competent to testify as to what effect its ownership,

which is still a matter pending before the Massachusetts courts, if it was owned as alleged, which

Marsha denies, would affect its marketability or value, for which reason the paragraph should be

struck. Nor is such a determination relevant, as there has been no adjudication as to the nature or

amount of Warren’s interest, if any, which Marsha denies, in the Condominium. To the extent an

answer is required, without waiver of her motion to strike, it is denied.

       46. With all due respect to the Trustee, she has not qualified herself as an expert in the

marketing and sale of real property and is not competent to testify as to what effect its ownership,

which is still a matter pending before the Massachusetts courts, if it was owned as alleged, which

Marsha denies, would affect its marketability or value, for which reason the paragraph should be




                                                   7
  Case 14-01026        Doc 107-1 Filed 10/26/18 Entered 10/26/18 15:06:36                Desc Exhibit
                            Second Amended Answer Page 9 of 11


   struck. Nor is such a determination relevant, as there has been no adjudication as to the nature or

   amount of Warren’s interest, if any, which Marsha denies, in the Condominium. To the extent an

   answer is required, without waiver of her motion to strike, it is denied.

47. The Trustee’s self-serving concern for the financial welfare of Marsha and the Green’s children

   by asking this Honorable Court to confiscate and sell her condominium to pay Warren’s debt to

   Snider is unfounded and should be struck. To the extent an answer is required, without waiver of

   her motion to strike, it is denied. Additionally, as Marsha Green has stated in her response to the

   Trustee’s Motion for Status Conference (Docket #72), she suffers from the neurological disease

   Multiple Sclerosis and attached a letter from Doctor Christopher Severson, MD to her prior

   Motion to Amend Answer which was incorporated by reference. Marsha Green has suffered

   physical maladies due to her Multiple Sclerosis. Marsha Green will suffer income, economic

   and psychological detriment to her that outweighs the benefit to the estate. Marsha Green also

   has had a declaration of homestead covering her residence recorded at Book 47328, Page 578, at

   the Middlesex South Registry of Deeds since the purchase of her condominium property in April

   2006. Additionally, any sale of Marsha Green’s condominium property would result in an

   inability to maintain an alternative suitable residence.

48. The Trustee’s self-serving concern for the financial welfare of Marsha and the Green’s children

   by asking this Honorable Court to confiscate and sell her condominium to pay Warren’s debt to

   Snider is unfounded and should be struck. To the extent an answer is required, without waiver of

   her motion to strike, it is denied.

49. Admitted.




                                                     8
Case 14-01026      Doc 107-1 Filed 10/26/18 Entered 10/26/18 15:06:36                Desc Exhibit
                        Second Amended Answer Page 10 of 11




       WHEREFORE, the defendant prays that the Complaint be dismissed and that she be

awarded her costs and reasonable attorney’s fees for a frivolous and insubstantial claim which

attempts to circumvent the prior pending action in state court and deprive the Massachusetts trial

and appellate court’s from jurisdiction of a matter which arises exclusively under and must be

decided exclusively on unresolved Massachusetts law.



                       THE DEFENDANT CLAIMS TRIAL BY JURY

                                 AFFIRMATIVE DEFENSES.

First Affirmative Defense.

       The Complaint fails to state a claim for which relief can be granted.




                                                8
Case 14-01026      Doc 107-1 Filed 10/26/18 Entered 10/26/18 15:06:36                  Desc Exhibit
                        Second Amended Answer Page 11 of 11


Second Affirmative Defense.

       Lack of subject matter jurisdiction.

Third Affirmative Defense

       The prior pending action doctrine.

Fourth Affirmative Defense.

       Laches.

                              Respectfully submitted,

                              The Defendant,
                              By her attorney,



                               /s/ John F. Sommerstein
                              John F.Sommerstein
                              BBO# 555521
                              98 N. Washington Street
                              Suite 104
                              Boston, MA A2114
                              (617) 523-7474
                              jfsommer@aol.com

                        CERTIFICATE OF ELECTRONIC SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
on 26th day of October, 2018.

       By:            /s/ John F. Sommerstein
                      John F. Sommerstein




                                                 9
